344 Ill. App. 552 (1951)
101 N.E.2d 622
John Olender, Appellee-Cross-Appellant,
v.
James Gottlieb, Trading as Western Transportation Company, Defendant-Appellant, and Chicago Transit Authority, Defendant-Appellee.
Gen. Nos. 45,354, 45,355.
Illinois Appellate Court.
Opinion filed November 5, 1951.
Released for publication November 20, 1951.
Robert D. Thompson, Richard Keogh, and B.F. Martin, for defendant-appellant.
Lee Iversen, Thomas C. Angerstein, and George W. Angerstein, of counsel.
I.R. Norman, and L.L. Silverman, for plaintiff-appellant and plaintiff-appellee.
Charles D. Snewind, of counsel.
Werner W. Schroeder, James O. Dwight, Harry I. Parsons, and Arthur Donovan, for defendant-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Judgment affirmed in part, reversed in part and cause remanded with directions.
Not to be published in full.